DETAILED ACTION
Introduction
Claims 1-3 and 5-7 have been examined in this application. Claims 1, 3, and 5 are amended. Claims 2 and 7 are as previously presented. Claim 6 is original. Claim 4 is cancelled. Claims 8-20 are withdrawn. This is a final office action in response to the arguments and amendments filed 1/1/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 1/1/2022, have been fully considered.
 Regarding the arguments pertaining to the previously made rejections under 112(a) and 112(b)
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7-9 under the heading “Claim Rejections Under 35 U.S.C. §§ 102 and 103”), the arguments are partially persuasive. 
The arguments (p. 7) state that the office’s rationale for the limitation “after the first driver has encountered the at least one of the driving hazard or the driving limitation two or more times…” being obvious in view of the reference US2006/0273930A1 (Godden) was based on “official notice” as described in MPEP 2144.03. The office respectfully disagrees. The previous rationale for obviousness was a rationale based on the evidence presented in Godden that the driver chooses to provide the cautionary driving notification (see [0012]) and that it would be obvious for the driver to make this choice at the time of a second encounter, and did not rely on any fact requiring official notice or common knowledge. The office maintains that the limitation is obvious in view of Godden because the system as disclosed in Godden is capable of receiving notification from the driver whenever the driver chooses to provide them. The providing after the first driver has encountered the at least one of the driving hazard or the driving limitation two or more times is therefore a way in which the system could be employed by the driver, and is merely not explicitly exemplified, but would be obvious because of the ability of a driver to choose to make notifications in any manner, and a driver would be motivated to provide the notification in this way in order to have flexibility to provide the notification whenever it suits the driver. Furthermore, the reference U.S. 9,934,627 B1 to Brinkmann et al. shows that (6:35-40), a trip type can include a commute (a repeated driving of the same route multiple times) and (8:50-62)
The arguments (p. 8) also state that the previous office action misconstrues the scope of Godden (regarding the disclosure of “cautionary driving notifications”) because Godden relates merely to location-based notifications.  However, the office respectfully disagrees, because the examples of notifications made during driving ([0012]) include warnings ([0018]) which are therefore cautionary notifications related to driving to warn against some hazard, as well as notifications for particular stops ([0012]) which are notifications which caution the driver to impose a limitation on the drive of making a particular stop. The arguments are therefore not persuasive.
The arguments (p. 8) additionally state that Godden does not disclose cautionary driving notifications that can be modified for an experience level of a driver. These arguments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2017/0247031A1 (Feit et al.) as well as the previously relied upon references of US2006/0273930A1 (Godden), US2010/0045452A1 (Periwal), and US2014/0115507A1 (Bailey et al.).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “and wherein the cautionary driving notification is modified for a third driver having a different level of driving experience than the second driver” renders the claim indefinite. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04(I)). The above “wherein” clause does not appear to be providing further meaning to a manipulative step of the method, and instead is describing some different operation of modifying which is not present in the method. It is not clear whether the phrase is intended to just describe some intended use or source of the cautionary driving notification (which receives little patentable weight), or alternatively whether the phrase is intended to be a positive recitation of a step of the method of modifying the cautionary driving notification. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as a new method step of modifying the cautionary driving notification.
Claims 2, 3, and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2006/0273930A1 (Godden) in view of Publication US2017/0247031A1 (Feit et al.).

Regarding Claim 1, Godden discloses a method (see e.g. Figure 3, Claim 1) comprising:
providing, to a smartphone having a communications apparatus (see [0017] a system for providing notifications, all components on a mobile user device [0030-0031] which may be a cellular telephone running software for the functions, i.e. a smartphone), a cautionary driving notification by a first driver (see Figure 3, [0026] step 302 a request for a notification from a user which can contain “voice content 106 in an audio format” provided to the system which [0018] can be a warning [0012] recorded while driving, i.e. a notification indicating caution and associated with driving);
storing, in the communications apparatus, the cautionary driving notification (see [0026] step 306 storing the notification in a database of the system) to indicate at least one of a driving hazard (see [0018] the notification can be a warning) or a driving limitation (see [0012, 0013] a notification can be a reminder to stop at a pharmacy, i.e. a limitation regarding a stop during a driving session.) encountered by the first driver when driving along a first travel route (see [0012] recording notifications performed when driving a vehicle, i.e. on a road/route), wherein the first driver speaks the cautionary driving notification to the smartphone (see [0018-0019] free form input of voice content as the notification); and
Examiner's note: since the limitation uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.
(see [0023, 0029] step 312 outputting the voice content on speakers of the system) to a second driver (see [0021] two or more different users can use the system, and all notifications can be shared between the users) when the second driver drives along the first travel route (see [0027] step 310 the output being based on the vehicle current location being within a threshold of the notification location in the database. I.e., when the second driver drives the same first travel route, the output of the notification will be triggered because driving the same route will cause the vehicle to be in the same locations), wherein the cautionary driving notification is output from the communications apparatus in a voice recording of the first driver (see [0023, 0029] playback of the voice content as part of the output).

Godden further discloses wherein the cautionary driving notification is provided by the first driver after the first driver has encountered the at least one of the driving hazard or the driving limitation when driving along the first travel route (see mapping above and [0012] the driver attaching a notification to a location while driving past the location (an encounter on a road/route) which can be [0018] a warning or [0013] limitation).

Godden does not explicitly recite:
wherein the cautionary driving notification is provided by the first driver after the first driver has encountered the at least one of the driving hazard or the driving limitation two or more times when driving along the first travel route.

In other words, Godden discloses that the notification system is configured to allow driver input of notifications at any time, and discloses the claimed method except for the notification being explicitly provided after the first driver has had the encounter two or more times. 
U.S. 9,934,627 B1 to Brinkmann et al., 6:35-40, a trip type can include a commute (a repeated driving of the same route multiple times) and 8:50-62 a posted traffic sign for speed (driving limitation) can be obscured during a drive. Therefore motivation exists for a driver to make a notification after a second encounter, because a driving limitation might not be seen during a first encounter.).


Godden further discloses a second and third driver (see [0021] two or more different users), notifications for a particular driver (see [0021]) and that cautionary driving notifications can be modified (see [0014] a notification can be deleted).

Godden does not explicitly recite:
wherein the cautionary driving notification is modified for a third driver having a different level of driving experience than the second driver.

However Feit et al. teaches a method for providing cautionary driving notifications (see e.g. Claim 1 providing an alert in a vehicle),
another driver (see Figure 25, [0077], experience level is determined and notifications are enabled or disabled (a modification of cautionary driving notification output) based on the experience level).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Godden (including the use by a second and third driver) to additionally incorporate features relating to driver experience level, as is taught by Feit et al., resulting in the cautionary driving notification being modified for a third driver for the case of the third driver having a different level of driving experience than the second driver (e.g. high and low experience drivers per Feit et al.) with the motivation of improving driver satisfaction and safety by balancing requirements for alerts and removing distractions (see Feit et al. [0071]).

Regarding Claim 2, Godden discloses providing notifications when each of the first driver and the second driver drive along the first travel route (see [0021] location-based notifications are shared, i.e. provided for both the first user and second user, when the drivers pass the location on the road (route)).

Godden further discloses an alternative embodiment wherein each of the first driver and the second driver utilize a first automobile (see [0023] the system can be installed in a vehicle and [0021] used by multiple users)

Godden does not explicitly recite the method of claim 1, wherein each of the first driver and the second driver utilize a first automobile when driving along the first travel route.
Examiner’s note: That is, for the embodiment of the smartphone, Godden does not explicitly recite a vehicle driven by both users. 

However Feit et al. teaches that a first and second driver may use the same vehicle (see [0074], Figure 23, a driver of a vehicle can be a known driver or a new unknown driver, i.e. a first and second driver for the same vehicle).
The motivation to combine Godden and Feit et al. was provided in the rejection of Claim 1.

Regarding Claim 3, Godden discloses the method of claim 1, wherein the cautionary driving notification is communicated (see [0023, 0029] step 312 outputting the voice content) to the second driver (see [0021] two or more different users can use the system and all notifications can be shared between the users) when the second driver drives along the first travel route (see [0027] step 310 the output being based on the vehicle current location being within a threshold of the notification location in the database. I.e., when the second driver drives the same first travel route, the output of the notification will be triggered because driving the same route will cause the vehicle to be in the same locations).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2006/0273930A1 (Godden) in view of Publication US2017/0247031A1 (Feit et al.), further in view of Publication US2010/0045452A1 (Periwal).

Regarding Claim 5, Godden discloses wherein the cautionary driving notification is provided by the first driver after the first driver has encountered the at least one of the driving hazard or the driving limitation when driving along the first travel route (see [0012] the driver attaching a notification to a location while driving past the location (an encounter on a specific road portion/route) which can be [0018] a warning or [0013] limitation).

Godden does not explicitly recite the method of claim 1, wherein the cautionary driving notification is provided by the first driver after the first driver has encountered the at least one of the driving hazard or the driving limitation two or more times when driving along the first travel route 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the method could be performed in such a way that the notification is provided after a second encounter, with the rationale and motivation provided in the rejection of Claim 1, above.

Additionally, Godden does not explicitly recite the method of claim 1, wherein the encounter occurs during at least a first time-segment of the day.

However Periwal teaches a need for vehicle notifications for a driving limitation (see [0081] drivers being alerted of speed limits), wherein a need for notification occurs:
during at least a first time-segment of the day (see [0079], a particular driving speed limitation may occur only from 7am to 3pm).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Godden to handle notifications for limitations that occur during at least a first time-segment of the day, as is taught by Periwal, with the motivation of enhancing the robustness of the system and enhancing safety and driver convenience for dangerous locations of school zones (see Periwal [0079, 0086]).

Regarding Claim 6, Godden does not explicitly recite the method of claim 5, wherein the first time-segment of the day is associated with a speed limit imposed on a road during school hours.

However Periwal teaches the need as above,
wherein the first time-segment of the day is associated with a speed limit imposed on a road during school hours (see [0079], the 7am-3pm time segment is associated with a lower speed limit due to school hours).
The motivation to combine Godden and Periwal was provided above in the rejection of Claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2006/0273930A1 (Godden) in view of Publication US2017/0247031A1 (Feit et al.), further in view of Publication US2014/0115507A1 (Bailey et al.).

Regarding Claim 7, Godden does not explicitly recite the method of claim 1, wherein the at least one of the driving hazard or the driving limitation is due to at least one of a construction project, a malfunctioning traffic light, or a traffic accident.

However Bailey et al. teaches a method for providing indications in vehicle navigation (see e.g. Claim 6),
wherein the at least one of the driving hazard or the driving limitation is due to at least one of a construction project, a malfunctioning traffic light, or a traffic accident (see [0047] a hazardous driving situation may be a construction zone with pot holes on the road).
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.
Godden to further handle messages related to construction zones, as is taught by Bailey et al., with the motivation of further increasing safety by promoting additional driver attention in construction zones (see Bailey et al. [0047]).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20090063030-A1 teaches subject matter including modifying notification timing based on experience of a driver (see e.g. [0024]).
US-9983013-B1 teaches subject matter including modifying audio level of a notification based on driver experience (see e.g. 22:65-23:4).
US-20210295440-A1 teaches subject matter including multiple drivers of a shared vehicle (see e.g. Claim 1).
JP-2006330833-A teaches subject matter including voice output of notifications based on experience level (see e.g. translation [0058-0061]).
JP-2009146254-A teaches subject matter including notifying of dangerous positions based on experience level (see e.g. translation [0062]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619